DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHARLES ALTON STRATTON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                     No. 4D20-201 and 4D20-215

                         [November 25, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth
Judicial Circuit, Okeechobee County; Michael Heisey, Judge; L.T. Case
No. 472018CF000804A.

   Carey Haughwout, Public Defender, and Benjamin            Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.